DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9, 11-15, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US 20170203256] in view of Filas [US 6741019].
Claims 1, 9, 21: Chen teaches a method which includes increasing a magnetic characteristic of an initial structure (carbon nanotube or CNT) [0043] supporting an initial structure (tubes) on a surface of a substrate [abstract; Fig. 1]; generating a magnetic field directed such that the initial structure is forced towards the surface of the substrate [abstract; Fig. 1]; and forming an encapsulation (polymer), which is bound to exposed portions of the surface, around the initial structure [abstract; 0031; Fig. 1]. However, Chen does not appear to teach coating the exterior of the initial structure with magnetic particles by at least one of sputtering and electroplating. Filas is provided. 
	Filas teaches coating nanowires with magnetic material to allow useful alignment [abstract], wherein the magnetic coating can be applied by electroless plating, electroplating, physical vapor deposition such as sputtering [col 6, ln 1-20] onto the exterior surface [col 6, ln 10-39; Fig. 1b]. Although Filas does not explicitly teach the magnetic coating is of magnetic particles, one of ordinary skill in the art would have recognized that these methods would have produced magnetic particles to be deposited upon a surface (e.g. electroplating uses ion particles to form the coating and sputtering ejects charged or ionized particles from a target onto surface). 
	Claim 3: Chen teaches the generating of the magnetic field can be by a permanent magnet (NdFeB) [0053; 0061].
	Claim 4: Chen teaches disengaging the magnetic field following at least partial completion of the forming of the encapsulation [0035].
	Claim 5: Chen teaches the method comprises generating the magnetic field to have a magnitude sufficient to constrain the initial structure on the surface; and generating the magnetic field to have a magnitude insufficient to decrease the magnetic characteristic of the initial structure (applying a magnetic force and removing magnetic force) [0027-0035]. 
	Claim 6: Chen teaches the forming of the encapsulation comprises forming the encapsulation with sufficient size (amount) to secure the initial structure to the surface [0031].

Claim 11: Chen teaches the generating of the magnetic field can be by a permanent magnet (NdFeB) [0053; 0061].
	Claim 12: Chen teaches disengaging the magnetic field following at least partial completion of the forming of the encapsulation [0035].
	Claim 13: Chen teaches the method comprises generating the magnetic field to have a magnitude sufficient to constrain the initial structure on the surface; and generating the magnetic field to have a magnitude insufficient to decrease the magnetic characteristic of the initial structure (applying a magnetic force and removing magnetic force) [0027-0035]. 
	Claim 14: Chen teaches the forming of the encapsulation comprises forming the encapsulation with sufficient size (amount) to secure the initial structure to the surface [0031].
	Claim 15: Chen teaches forming of the encapsulation comprises liquid drying [0055].
	Claims 17 and 22: Filas teaches it is not necessary for the coating to cover the entire circumferential surface of the entire length of the nanowire, as long as a continuous length on the part of the wire is covered [col 6, ln 25-37]. Filas also teaches 25% of the nanowire length is continuously coated (not necessarily covering the entire circumference) to allow for magnetic alignment [col 6, ln 34-38]. Therefore, it would have been inherent to the prior art or obvious to one of ordinary skill in the art that if the coating does not cover the entire circumferential surface and but continuous length of the wire, a coating strip would be produced. As for the limitation of the forming the initial structure to rotate whereby the coating strip is rolled to the surface of the substrate, it would have been inherent or obvious to one of ordinary skill in the art that the portion of initial structure which has been coated with magnetic coating would be attracted to the substrate emitting the magnetic field in order to align the coated initial structure onto the substrate. 


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of FIlas as applied to claims 1 and 9 above, and further in view of Chen2 [US 20110204432].
Teaching of the prior art is aforementioned but does not appear to teach the substrate is an inorganic non metallic (i.e. quartz) substrate and the encapsulation comprises quartz. Chen2 is provided.
Claims 8 and 16: Chen2 teaches forming devices with a pattern of nanostructures, where suitable substrates include a quartz substrate [0029] and the nanostructures in the array (pattern) are optionally embedded in a resist, silicon dioxide (i.e. quartz) or the like [0035]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide a quartz substrate and embedding the arranged nanostructures into either a resist or silicon dioxide since Chen2 teaches these types of materials are suitable and well known alternatives for forming a device with nanostructures. 

Claims 17, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Filas as applied to claim 9 above, and further in view of Chen3 [US 6987302].
Teaching of the prior art is aforementioned, wherein Filas teaches it is not necessary for the coating to cover the entire circumferential surface of the entire length of the nanowire, as long as a continuous length on the part of the wire is covered [col 6, ln 25-37]. Filas also teaches 25% of the nanowire length is continuously coated (not necessarily covering the entire circumference) to allow for magnetic alignment [col 6, ln 34-38], but does not appear to teach the coating of the initial structure with a self repeating pattern. Chen3 is provided. 
	Claims 18 and 22: Chen3 teaches attaching magnetic particles to an initial structure or nanotubes [abstract] in a self repeating pattern [Fig. 2 and 3]. It would have been obvious to one of ordinary skill in the art to provide a self repeating pattern since Chen3 teaches this is another operable . 

Response to Arguments
Rejection of claim 8 over 35 USC 112, second paragraph is withdrawn due to applicant’s amendment to clarify the issue.
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-18, 21-22 have been considered but are moot because the new ground of rejection does not rely on the new references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 3-9, 11-18, 21-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715